Citation Nr: 0740976	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-11 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
June 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for bilateral hearing loss and tinnitus. 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. There is no competent medical evidence that shows that the 
veteran has bilateral hearing loss related to service or 
diagnosed within one year of active service. 

2. There is no competent medical evidence that shows that the 
veteran has tinnitus related to active service. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may its incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.655 (2007). 

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). In a letter dated 
in June 2004, the veteran was advised in accordance with the 
law. He was advised prior to the September 2004 rating 
decision and in accordance with the requirements of C.F.R. 
§ 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in July 2007. 
Additionally, since the preponderance of the evidence is 
against the claims, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, and VA compensation 
examinations. There are no known additional records or 
information to obtain. 

A hearing was offered, and the veteran declined. As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide these claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.


Service Connection 

The veteran asserted that service connection is warranted for 
bilateral hearing loss and tinnitus due to service 
incurrence.  He maintains that he has bilateral hearing loss 
and tinnitus as a result of a significant amount of ordnance 
and when a shell exploded very close to him during active 
duty in Vietnam.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Certain diseases, including sensorineural hearing loss may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  See Under Secretary for 
Health letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385. 

After a thorough review of the entire record, service 
connection is not warranted for bilateral hearing loss or 
tinnitus. 

Service medical records are devoid of findings, treatment, or 
diagnosis for bilateral hearing loss or tinnitus.  During 
service, the veteran's service medical evidence shows no 
auditory threshold in any of the frequencies to be greater 
than 20 decibels. On one occasion in service in April 1969, 
the veteran complained of hearing difficulty. He underwent 
audiology examination at that time and no findings of 
auditory threshold in any of the frequencies was found to be 
higher than 20 decibels. There were no complaints or findings 
of tinnitus at any time during service. 

After service, the veteran underwent VA examination in 
August 1969. Physical examination revealed no hearing loss 
noted. There were also no findings of tinnitus on 
examination. 

In April 2004, the veteran underwent VA examination. He 
complained of "frequency changes in his ears like a 
whistling noise with pitch changes." Medical history 
indicated that the veteran did not work prior to service, 
following discharge he worked for 1.5 years as a machinist 
(which would entail noise exposure), as a clerk for the 
Postal Service for 5.5 years, and presently, as a real estate 
appraiser. He denied hunting or any other history of noise 
exposure. When asked of his onset of tinnitus, he stated it 
occurred after he got out of service, probably in the 1970's. 
He denied noticing tinnitus after any specific event. He also 
related that his tinnitus was present 75 percent of the time. 
Physical examination revealed pure tone thresholds in the 
right ear of 5 dB at 500 Hz and 15 dB at 3000 Hz. Decibels at 
2000, and 4000 Hz were 10 dB. The left ear pure tone 
thresholds showed 5 dB at 500 Hz and 10 dB at 1000 Hz through 
4000 Hz. Speech recognition scores of the Maryland CNC Test 
were 92 percent in the right ear and 88percent in the left 
ear. The diagnosis was hearing acuity within normal limits 
from 250 to 8000 Hz, bilaterally. Word recognition in quiet 
was good bilaterally, with no evidence of rollover. The 
examiner indicated that the veteran also gave a history of 
undergoing a myringotomy in the 1970s, a procedure that is 
performed to remove fluid from the middle ear (otitis media). 
Noise exposure, according to the examiner, does not cause 
otitis media, nor does it necessitate a myringotomy. 
Therefore, according to the examiner, the veteran developed 
other ear-related problems some time after service. The 
veteran also denied recollection of a specific event that 
triggered tinnitus. In view of the facts presented, the 
examiner stated that she found it less likely than not that 
any tinnitus the veteran perceived was related to events that 
occurred in service. She also stated that the veteran's 
hearing acuity was within normal limits, bilaterally, and 
that there was no correlation between service and hearing 
loss. 

In August 2006, the VA examiner that evaluated the veteran in 
July 2004, was asked to provide an addendum to her July 2004 
VA examination. The veteran asked that the July 2004 VA 
examination be determined inadequate because the examiner had 
no understanding of noise levels produced by military 
ordnance. The examiner indicated that she had an 
understanding of noise levels and an understanding that 
damage from noise exposure is most pronounced immediately 
following exposure. She also indicated that there is 
individual susceptibility to noise exposure damage. The 
amount of damage to an individual's ear will be related to 
that person's genetic susceptibility, and to the factors of 
intensity, duration, and frequency of the noise itself. 
According to the examiner, the lack of any evidence or claims 
by he veteran within a reasonable time frame following 
exposure argues against a relationship between the noise to 
which he was exposed in service and any current condition of 
his ears/hearing. When questioned regarding the onset of his 
tinnitus, the veteran did not recall the noise trauma event 
that he previously cited, but stated that his tinnitus began 
sometime after discharge from the military with a vague "in 
the 70s" response. The examiner stated that clearly the 
tinnitus was not related to his noise trauma event which he 
now claims. The examiner stated that the veteran's hearing 
loss (i.e.: 92 percent and 88 percent word recognition 
scores) and tinnitus were not caused by or the result of 
noise trauma in the military. 

A claims folder review and opinion was requested in June 2007 
in connection with the veteran's claims. The VA audiologist 
reviewed the claims folder and indicated that the veteran's 
hearing was within normal limits at the time of discharge 
from service. Her opinion was that since hearing loss due to 
noise occurs at the time of exposure and not subsequently, 
the current loss (if any exists) cannot be linked to service 
noise exposure. That is, any current hearing loss was not 
caused by or a result of active duty noise exposure. The 
examiner stated that while tinnitus can be caused by noise 
exposure without the presence of hearing loss, no report of 
tinnitus was found in the claims folder during the veteran's 
active duty noise exposure. The VA audiologist stated that an 
opinion on tinnitus etiology can not be rendered without 
resorting to mere speculation. 

It is claimed that the veteran is a combat veteran and as 
such, noise exposure should be conceded to the veteran. The 
Board notes that the veteran's MOS was as a rifleman in the 
Marine Corps during his time in Vietnam. For disabilities 
which are claimed to have resulted from combat, the law 
provides a relaxed evidentiary standard of proof to determine 
service connection.  Essentially, in the case of a veteran 
who has engaged in combat with the enemy in active service 
during a period of war, the veteran's account of injury 
during such combat will be accepted as sufficient proof of 
such injury if consistent with the circumstances, conditions, 
or hardships of service, even though there is no official 
record of such incurrence in service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996). VA's General Counsel has held that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality." The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence. 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence. See Collette v. Brown.  

Although the veteran claims that he was a rifleman during the 
Vietnam War, the  record does not show, that he has hearing 
loss or tinnitus that occurred in the midst of combat.  In 
any event, the only medical evidence in service related to 
his hearing shows audiology findings that were within normal 
range in service. The first VA examination since service also 
shows no complaints or findings related to hearing loss or 
tinnitus. The veteran's complaints of hearing loss and 
tinnitus have occurred many years after service, and the only 
evidence related to his claimed hearing loss and tinnitus 
shows that he has neither related to service. Although he has 
speech recognition scores during his July 2004 VA audiology 
examination which show impaired hearing for VA purposes, the 
medical opinions on more than one occasion since that time 
also show that the examiners do not find a link of hearing 
loss or tinnitus to active service. Both VA audiologists 
indicate that the veteran's complaints of hearing loss are 
too remote from service to have been caused by noise 
exposure. It was indicated by the most recent VA audiologist 
that she would have to resort to mere speculation in order to 
link the veteran's claimed tinnitus to an event in service. 
It is also important to note that the veteran's claim of 
hearing loss also did not come within one year of service 
discharge and therefore, could not be considered 
presumptively service connected. The only evidence which 
links hearing loss or tinnitus to service, is the veteran's 
statements of such. The veteran's statements do not 
constitute competent medical evidence. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). The veteran  has not shown, 
nor claimed, that he possesses the medical expertise that is 
required to render a competent opinion as to actual diagnoses 
and/or medical causation. Grottveitt v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinksi, 2 Vet. App. 492 (1992). 

Thus, the Board finds that the preponderance of the evidence 
is against a finding that the veteran's claimed bilateral 
hearing loss and tinnitus began or is related to his service.  
Accordingly, service connection for bilateral hearing loss or 
tinnitus is not warranted. 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 






____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


